Citation Nr: 0206517	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty in United States Armed Forces of 
the Far East (USAFFE) in the Philippines during World War II, 
including a period in which he was a prisoner of war from 
April 10, to August 30, 1942.  He died on July [redacted], 1981.  
The appellant seeks benefits as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In the decision, 
the RO reopened a claim for service connection for the cause 
of the veteran's death, but denied that reopened claim.


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the veteran's death was denied in a rating decision in May 
1982, and the appellant did not perfect an appeal within one 
year of notification of this decision.

2.  In decision letters of May 1985 and June 1986, the RO 
denied reopening the claim for service connection for cause 
of the veteran's death, and the appellant did not file an 
appeal within one year of notification of either of these 
decisions.

3.  The evidence received since the previous rating decisions 
does not bear directly and substantially upon the issue of 
entitlement to service connection for the cause of the 
veteran's death, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The rating decision June 1986, which denied reopening the 
claim for service connection for cause of the veteran's 
death, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(b), 20.1103 (2001).

2.  Evidence received since the June 1986 rating decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for not less than 30 days, certain chronic diseases, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, irritable bowel syndrome, peptic ulcer disease or 
peripheral neuropathy (except where directly related to 
infectious causes), shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.

The veteran had active duty in United States Armed Forces of 
the Far East (USAFFE) in the Philippines during World War II, 
including a period in which he was a prisoner of war from 
April 10, to August 30, 1942.  During his lifetime, the 
veteran established service connection for malaria, rated as 
noncompensably disabling.  In a decision of May 1980, the RO 
denied the veteran's claims for service connection for 
hypertension, heart disease with paralysis, typhoid fever, 
and loss of vision.  He died on July [redacted], 1981.

The RO previously denied the appellant's claim for service 
connection for the cause of the veteran's death in a decision 
of May 1982.  The appellant was notified by letter of that 
decision and of her right to file an appeal.  She filed a 
notice of disagreement, and a statement of the case was 
issued, but she did not perfect an appeal by submitting a 
substantive appeal statement.  She did submit a letter but it 
was dated more than a year after she received notice of the 
rating determination.  Therefore, the May 1982 decision 
became final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's death certificate which shows 
that he died on July [redacted], 1981 at the age of 65 years.  The 
cause of death was cardiorespiratory arrest due to 
cerebrovascular accident thrombosis due to pneumonia.  

The evidence also included the veteran's service medical 
records.  A clinical case record dated in September 1942 
(subsequent to the veteran's period as a prisoner of war) 
shows that he was treated for malaria.  The record does not 
contain any references to a cardiovascular disorder such as 
hypertension.  A personal record from the Army of the 
Philippines dated in August 1945 shows that the veteran 
stated that to the best of his knowledge he was sound and 
well.  Following a physical examination, no defects were 
noted.  

The previously considered evidence included a letter from 
Pablo J. Cinco, M.D, dated in October 1978 in which he stated 
that the veteran had been his patient sometime in 1945 when 
he was a medical officer.  The impression was hypertension 
essential.  A letter from the same physician received in 
February 1980 shows that he stated that he was the family 
physician for the veteran and that sometime in 1945 he was 
the medical officer for the veteran's unit, and that he was 
the attending physician during his latest illness before he 
went abroad.  The doctor stated that the years before the 
veteran went abroad he used to consult the doctor for a 
constant headache which was relieved by anti-hypotensive 
drugs when his blood pressure rises.  There were times when 
he complained of severe headaches in spite of the blood 
pressure being within normal limits.  The doctor attributed 
this to a pathological lesion in the left chest which was 
inflamed and swollen.  He further stated that during World 
War II, he could not see any other etiological factor for the 
veteran's constant headache except that degenerative changes 
were taking place in the left chest at that site.  He also 
stated that before the veteran went abroad, he complained of 
a severe headache followed by complete loss of vision and 
memory.  A few days before he went abroad, his blood pressure 
was 200/120.  

Also considered were lay statements dated in January 1980 
which were to the effect that the veteran developed medical 
problems during captivity in service, including hypertension.  

In the decision of May 1982, the RO concluded that there was 
no basis for granting service connection for the cause of the 
veteran's death because there was no etiological relationship 
between his service-connected malaria, and because there was 
no disease of service origin which was related to the 
veteran's cause of death.  Although not specifically stated, 
it is apparent that the RO considered the post-service 
evidence such as the statement of Dr. Cinco which was 
prepared specifically for use in obtaining monetary benefits 
to have less credibility than the contemporaneous inservice 
records showing that hypertension was not present. 

In December 1983, the appellant submitted additional evidence 
such as a medical record dated in April 1975 from the 
Riverside Hospital in New Jersey which reflects that the 
veteran was taken to the hospital after having been found on 
the floor unconscious.  It was noted that he was a known 
hypertensive who had not had any medical attention.  In 
December 1983, the RO notified her that the additional 
evidence was not new and material.  Subsequently, in 
September 1984 the appellant submitted a medical statement 
from Dr. Leonar T. Salvador dated in August 1984 in which he 
certified that according to his record the veteran had been 
complaining of continuous headache and dizziness accompanied 
by chest pain due to hypertension, and had been admitted and 
treated at the clinic from July 20, 1946, up to July 27, 
1971.  Another document from Dr. Salvador was to the effect 
that the veteran had been suffering malignant hypertension 
since July 20, 1946.  Subsequently, in April 1986, the 
appellant submitted copies of medical records purporting to 
be dated from July 1946.  An entry of that date reflects a 
diagnosis of malignant hypertension.  An entry dated in July 
1982 indicates that the veteran had a very serious condition 
due to hypertension and had a stroke.  His blood pressure 
reading was 180/100.  The Board notes that this record is 
dated approximately a year after the veteran's death.  The 
record also lists him as being age 50 but his date of birth 
was in 1916 according to military records.  In a decision 
letter dated in June 1986 the RO stated that the evidence 
which the appellant had submitted was not new and material 
and that a favorable reconsideration of the claim was not 
warranted.  

The appellant requested that her claim be reopened in 
November 1998.  The RO reopened the claim, but denied it on 
the merits.  The Board must, however, conduct its own 
analysis of whether or not evidence has been presented which 
is sufficient to reopen the claim.  

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November [redacted] 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
previous decisions includes several VA hospitalization 
reports from September 1975 and later.  The hospital summary 
dated in September 1975 shows that the veteran was treated 
for hypertension.  It was noted that he was known to be 
hypertensive since 1971.  A VA record dated in September 1976 
also contains a history of the veteran having been a known 
hypertensive since 1971.  A history contained in a VA 
hospital report dated in April 1977 indicates the veteran was 
a known hypertensive since 1973.  A July 1981 final summary 
reflects that the veteran died as a result of a 
cerebrovascular accident.  None of the records contain any 
indication that the onset of the hypertension was during 
service.  On the contrary, the records would weigh against 
the claim as they indicate that the onset of the veteran's 
hypertension was many years after his period of service.  
Therefore, the records need not be considered in order to 
fairly decide the claim for service connection for the cause 
of the veteran's death.  

The appellant has also submitted duplicate copies of the 
medical statements from Dr. Salvador, along with duplicate 
copies of the medical records which purport to be dated from 
July 1946 to July 1982.  Clearly duplicate copies of 
previously considered medical records do not amount to new 
and material evidence.  According to information on file she 
did not respond to a RO request to authorize the release of 
medical information to corroborate information of questioned 
authenticity in reproduced records she had submitted.  The 
duty to assist is not a one-way street.

As to the appellant's assertions that the cause of the 
veteran's death is related to his service, this is not new, 
as the appellant had asserted such at the time of the 
previous rating decisions.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).

For the foregoing reasons, the Board finds that the 
additional evidence presented since June 1986 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.  Accordingly, the previous 
decisions which denied service connection for the cause of 
the veteran's death remain final.



ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



		
	MARK J. SWIATEK 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

